Citation Nr: 1147374	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the service-connected right knee disability with degenerative joint disease on the basis of limitation of flexion.

2.  Entitlement to a initial compensable rating for the service-connected right knee disability with degenerative joint disease on the basis of limitation of extension.

3.  Entitlement to a initial compensable rating for the service-connected right knee disability with degenerative joint disease on the basis of instability.

4.  Entitlement to a compensable rating for the service-connected hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

These matters initially come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the RO.

In a July 2007 rating decision, the RO granted service connection for residuals of a right knee disability and assigned an evaluation of 10 percent disabling for painful or limited motion, effective on February 12, 2007 (date of claim).

The issue of a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU) has been raised by the record, as indicated by the Veteran's statements that his right knee pain played a role in his retirement.  This issue is referred to the RO.

The issue of a compensable rating for the service-connected hearing loss is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected right knee disability with degenerative joint disease currently is shown to be manifested by complaints of pain, stiffness, giving way, locking and swelling and to be productive of a disability picture that more closely approximates that of extension restricted to 10 degrees, but flexion is not restricted to worse than 45 degrees based on functional loss due to pain; more than slight instability or recurrent subluxation is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected right knee disability with degenerative joint disease on the basis of limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a including Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

2.  The criteria for the assignment of a rating of 10 percent, but not more, for the service-connected right knee disability with degenerative joint disease on the basis of limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a including Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

3.  The criteria for the assignment of a rating of 10 percent, but not more, for the service-connected right knee disability with degenerative with degenerative joint disease on the basis of instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a including Diagnostic Codes 5257 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in March 2007 prior to the initial adjudication of his claim in a July 2007 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of the claims, with subsequent adjudication of his claim in a March 2010 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran underwent a VA examination in May 2007 and February 2010.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding the claims.  

The reports reflected that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

Further, contemporaneous medical statements and treatment records may be accepted as adequate reports of examination of the Veteran, without further VA examination, because they provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, diagnostic assessments, and a medical opinion.  38 C.F.R. §3.326 (2011).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Board finds that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA medical records, VA examinations, private medical records, and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Increased Rating for Right Knee Disability

The Veteran asserts that he is entitled to a higher rating for his residual right knee disability.  He was assigned a 10 percent rating under Diagnostic Codes 5260-5010.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45; however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The criteria for rating traumatic arthritis in Diagnostic Code 5010 direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding.  However, a separate rating must be based on additional compensable disability.  38 C.F.R. § 4.14. VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71A, Diagnostic Code 5257.

A noncompensable rating is warranted for knee flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for knee extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The service treatment records note complaints of right knee pain and moveable lump in the right knee in November 1963.  An arthroctomy was performed in December 1963 to remove a loose body and debride an area of osteochondritis dessicans.

A May 2007 VA examination reflects that the Veteran's pain continued to worsen.  He has intermittent aching pain on a daily basis.  He described the severity as 4 out of 10 (10 being the worst).  The symptoms were worse with prolonged standing.  He also complained of associated right knee weakness, stiffness, swelling, and fatigability.  He denied heat or redness, giving away or locking, and flare-ups.  He denied dislocation or constitutional symptoms.  He did not wear a brace.  With regard to functional assessment, he was independent with walking and activities of daily living.  He worked as a dock rat for a Marina.

Upon examination, the Veteran's gait was mildly antalgic.  He his right knee had a well-healed 7 cm surgical scar along the medial aspect of the knee.  There was edema, but no erythema.  Range of motion with repetition x 3 was that of  flexion 0 to 90 degrees with no pain.  

There was decrease in range due to pain with repetive use.  It was not possible to quantify the exact limitation in degrees.  No change due to fatigue, weakness, or incoordination.  Extension was normal to 0 degrees with no appreciated ligamentous laxity.  Murray's was negative.  Motor strength testing 5/5 right lower extremity.  He was diagnosed with degenerative changes and small joint effusion.  (See May 2007 x-ray).

A December 2008 private treatment record from an orthopedic surgeon noted a longstanding history of knee pain and swelling.  Upon examination, the Veteran had a crescent incision over the anteromedial joint line.  He had a moderate varus that was correctable.  He was crepitant, both in the medial and patellofemoral articulation, predominatly.  

The range of motion was from 0 to 120 degree arc of motion.  No frank anterior or posterior instability.  No groin pain to log roll maneuvers or seated straight leg raise.  X-ray studies showed severe degenerative changes of the patellofemoral joint.  He was diagnosed with degenerative joint disease of the right knee.  

A February 2009 VA treatment record noted that the Veteran had progressive right knee pain.  He stated that his knee did not "lock" as it did prior to removal of his loose body in 1963, but stated that he had swelling and that his symptoms were progressing in severity.  

Upon examination, it was noted that the Veteran ambulated with a slightly flexed knee gait.  The right knee had localized tenderness at the medial joint line that extended to the posteromedial corner.  Range of motion was from 5 to 110 degrees.  He completed it to full extension and flexion to 130 degrees.  There was no significant ligament laxity.  

The X-ray studies showed irregularity of the medical femoral conyle as well as some cyst formation.  There was some very mild medial compartment joint space narrowing.  The lateral compartment joint space was well maintained.  There were also some marginal osteophytes about the patella.  There were also additional bony densities that might represent loose bodies.  He was diagnosed with right knee pain with arthritic change.

A February 2010 VA examination reflects complaints of constant knee pain that increased with activity.  He rated the pain a 5 out of 10 (10 being the worst) and aggravated to a 10 out of 10 depending on position of the right knee.  He also described weakness, stiffness, and occasional sensation of giving way of the knee due to pain, and swelling.  

The Veteran was a retired storekeeper and admitted that his right knee pain played a role in his retirement.  He had been unable to stand for long periods and also had difficulty walking up and down ramps.  He could walk about two blocks before he had to rest.  He has difficulty driving due to stiffness.  There was no history of further surgeries of the right knee since he left the service.  

It was noted that the Veteran was treated at the Orthopedic Clinic at the Wilmington VA a year prior.  The X-ray studies of the right knee revealed severe degenerative arthritis of the knee and was advised to consider right knee replacement surgery.

Upon physical examination, there was mild effusion and mild tenderness along the medial joint line.  There was well-healed surgical scar.  Range of motion of the right knee was 5 to 110 degrees of flexion both active and passive.  

There was no instability, and the McMurray test could not be done due to significant discomfort in the right knee.  Deluca factors reflect that that repetitive motion was decreased flexion by 10 degrees (range 5 to 100 degrees).  

The Veteran had increased pain and lack of endurance following repetitive movements of three.  The X-ray studies revealed moderate to severe narrowing of medial joint space that indicated degenerative arthritis.  He was diagnosed with moderately severe osteoarthritis of the right knee, which was likely a progression of traumatic arthritis that occurred while in service.

A careful review of the record shows that the Veteran currently is suffering from significant degenerative joint disease of right knee with recent findings of pain, stiffness, effusion, instability, giving way and locking.

The service-connected bilateral knee disability is shown to have been manifested by some limitation of full extension.  As such, the current level of functional loss due to pain, in the Board's opinion, is shown to more nearly resemble that of extension restricted to 10 degrees.

Hence, on this record, a separate rating of 10 percent is assignable for the right knee based on limitation of extension.

In addition, the Board finds that the overall right knee disability picture currently is shown to be manifested by functional limitation due to pain that approaches but does not exceed flexion restricted to 45 degrees due to the progressively worsening degenerative joint disease.  This level of functional loss would not equate to a rating in excess of the currently assigned 10 percent for the service-connected right knee disability on the basis of limited flexion.  

Accordingly, on this record, an increased rating higher than 10 percent for the service-connected right knee disability on the basis of limitation of flexion is not assignable.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  There is no clinical evidence that the Veteran's pain is so disabling such as to warrant a disability rating in excess of 10 percent for his right knee.  The demonstrated range of motion simply precludes a rating higher than the 10 percent already assigned for flexion and extension, even considering additional functional impairment due to painful flare-ups and the tenets of De Luca.  In other words, there is no evidence indicating a finding of additional functional loss beyond that which is objectively shown in the examination.

To the extent that the Veteran experiences giving way or locking of the right knee, the medical evidence does not show that these manifestations or another disabling factors would warrant a higher rating than 10 percent on the basis of instability or recurrent subluxation in this case.  

More than slight instability or recurrent subluxation is not demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  In fact, the VA examiners found no instability upon objective physical examination.

Additionally, the medical evidence does not demonstrate any ankylosis (Diagnostic Code 5256), removal of semilunar cartilage (Diagnostic Code 5258), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263) that would warrant the assignment of a higher or separate rating for either service-connected knee disability.  

Therefore, these diagnostic codes cannot be favorable applied in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

A separate compensable rating for the service-connected residual scar due to the right knee surgery is not assignable because the scar is not shown to be painful or tender on examination.  

In this regard, the May 2007 VA examination reflects that the Veteran had a well-healed 7 cm surgical scar on the right knee.  There was no pain with palpation.  There was no adherence or keloid.  There was no gross muscle involvement or apparent bone or joint involvement.  There was no limitation of motion secondary to the scar or disfigurement.

The above determination is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  There is no showing that the service-connected right knee disorder is productive of an exceptional or unusual disability picture so as to obviate the application of regular schedular criteria established for the purpose of rating the service-connected disability.  

As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, as the Veteran's symptoms of functional loss and instability are reasonably addressed in terms of the applicable rating criteria, the initial requirement of the Thun analysis is not met, ending the Board's inquiry.

The Board has considered staged ratings, but finds no basis for the assignment of higher ratings during the course of the appeal.  38 C.F.R. § 3.400(o) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

A rating in excess of 10 percent for the service-connected right knee disability with degenerative joint disease on the basis of limitation of flexion is denied.

An increased rating of 10 percent, but not higher, for the service-connected right knee disability with degenerative joint disease on the basis of limitation of extension is granted, subject to the regulations controlling disbursement of VA monetary benefits.

A rating of 10 percent for the service-connected right knee disability with degenerative joint disease on the basis of instability is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Board concludes that a remand is necessary for current audiological testing of the ears, with a review of the claims file and an emphasis on the functional effects of the disability.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  

Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

On examination, the VA examiner should discuss the impact of the Veteran's hearing loss on his occupational functioning and his daily life.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain copies of all outstanding records of treatment of the Veteran by VA and/or any other pertinent medical facility for the service-connected bilateral hearing loss.  All records and/or responses received should be associated with the claims folder.  

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO should schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected hearing loss.  The claims folder and a copy of this Remand should be made available to the examiner for review in conjunction with the examination.  The examiner shall indicate that the claims file was reviewed in the associated examination report.  

All indicated evaluations and complete hearing tests, to include pure tone threshold testing and the Maryland CNC speech audiometric test, should be performed. 

In addition to objective test results, the examiner should fully describe the functional impairment caused by the service-connected hearing loss, to include any effect on employment and functioning in daily life.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to render an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be provided.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


